Citation Nr: 0116234	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to July 1971.  

This appeal comes to the Board of Veterans Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  The appeal originated from a July 
1999 rating decision of the St. Louis, Missouri, RO.  The 
veteran subsequently changed jurisdictions.  The September 
2000 rating decision raised the rating for post-traumatic 
stress disorder (PTSD) from 0 to 50 percent disabling.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

PTSD is shown to equate with or approximate occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

A disability rating of 70 percent for PTSD is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's wife reported in May 1999 that he had been 
around the country and had had many jobs.  He had tried to 
choke her and swing at her.  He screamed in his sleep and 
awakened in a cold sweat.  She had been so frightened that 
she had left their bed and slept on the couch.  He was 
withdrawn and sat, staring.  He had become increasingly 
distant and his nightmares continued.  

On a VA examination in June 1999, the veteran complained of 
bad nerves, sleep disturbance, nightmares, flashbacks, 
difficulty being in crowds, combat thoughts, only a fair 
appetite, weight loss of 15 pounds in the previous year, 
drinking 2-3 beers a day and more on the weekend, smoking a 
joint maybe twice a year but only if someone offered it, a 
30-40 job history as an automobile mechanic, difficulty 
maintaining employment due to difficulty interacting with 
others, and problems in his marriage due to his anger and 
frustration.  He stated that he spent his time sitting 
outside or walking in the woods.  He reportedly had no 
friends and did not engage in any social activities.  He did 
some housekeeping and occasionally prepared a meal (if his 
wife could not).  On the mental status examination, he 
exhibited signs of nervousness, indicated by wringing his 
hands.  Speech was clear and discernible.  A "Folstein Mini 
Mental Status Exam" was administered and he scored 30 out of 
30.  It was stated that, generally, a score of 23 or less was 
needed to suggest further assessment.  He was oriented to 
date, year, month, day and place.  He had no difficulty with 
immediate or delayed recall.  On attention and calculation 
testing, he could not perform serial 7's but could spell 
"world" backwards.  No language problems were detected.  
There were no abnormal mental trends involving delusions or 
hallucinations.  He denied any homicidal or suicidal 
ideations.  The diagnostic impression was PTSD with alcohol 
and cannabis abuse.  The examiner's summary and 
recommendations were to the effect that the veteran was 
apparently easily awakened at night and apparently had been 
aggressive toward his wife.  He complained of nightmares 
about Vietnam and apparently had flashbacks during the day.  
He reportedly was undergoing individual psychotherapy at a VA 
medical center.  It was recommended that he continue 
supportive psychotherapy and medical/psychiatric treatment 
and intervention.  He was capable of managing his own 
financial affairs.  

On a VA PTSD assessment summary in June 1999, it was reported 
that he had been seen in March 1999 for a depressed mood, 
irritability, sleep difficulties, nightmares and flashbacks.  
He complained that he still saw bodies with holes and pieces 
missing.  Even a log in the road reportedly reminded him of 
bodies.  He reportedly lived an isolated lifestyle with his 
wife in a motor home.  It was noted that he had been married 
4 times and had not seen his one daughter for 6 years.  He 
described moderate drinking, 4 beers a day, with occasional 
drinking to intoxication.  Psychological tests were given and 
his scores indicated moderate to heavy combat exposure.  He 
experienced avoidance and numbing from PTSD.  The scores were 
also indicative of intrusive thoughts and severe depression.  
He had recurrent and intrusive thoughts of dead bodies from 
howitzers fired on Hamburger Hill.  He reported nightmares 
associated with combat exposure, such as the overrunning of a 
firebase and a corpsman getting his face blown-off.  He had 
flashbacks of the combat situation on Hamburger Hill that 
were triggered by seeing treelines in the country, or hearing 
choppers/aircraft overhead.  He experienced extreme anxiety 
and agitation mixed with guilt with flashbacks.  He described 
his physiological response as one of intense fear.  He 
persistently avoided stimuli associated with his trauma and 
numbing of general stimuli as evidence by his avoidance of 
talking about Vietnam with other Vietnam veterans, general 
avoidance of people with frequent moves, and avoidance of 
sports activities where there were large crowds.  He stated 
that he was emotionless and did not feel.  He did exhibit a 
flat affect throughout the interview.  He stated that he did 
not cry at his father's funeral and that death did not bother 
him.  He described himself as a loner and not close to 
anyone.  He stated that he loved his spouse but could not 
show it.  He did not feel that he had a future and described 
thinking that he had nothing to look forward to.  He 
exhibited persistent symptoms of increased arousal as 
indicated by sleep difficulties with an inability to fall 
asleep easily, frequent awakening, and sleeping for 2-3 hours 
before he awakened with racing thoughts.  He described being 
hyperalert in general.  He stated that he was easily agitated 
by small things and had been imprisoned for 3 1/2 years due 
to anger.  He complained of much difficulty with short-term 
concentration.  His hypervigilant behavior was characterized 
by carrying a knife at all times and hearing everything.  He 
slept with a machete at his bedside at all times.  He 
described startle response when his wife or anyone awakened 
him and became highly anxious when hearing aircraft overhead 
or the like.  He was said to have significant social, 
occupational and familial impairment of his relationships.  
The diagnostic impression was chronic PTSD.  

On a VA mental health clinic record in July 1999, the veteran 
complained of irritability, being easily upset, poor sleeping 
with an hour required to fall asleep sleeping 2-3 hours due 
to racing thoughts and then getting up and not going back to 
sleep.  He stated that he was not comfortable sleeping during 
the day because he had to be on guard.  He noted the machete 
near his bed and having 20-30 knives.  He reportedly liked to 
throw knives.  He was described as obsessive/compulsive.  He 
had to constantly check things and everything had to be in 
order.  Things had to be lined-up.  He would check 3-4 times 
to make sure he turned off a switch.  He checked locks and 
doors to make sure they were locked.  He was described as 
very perfectionistic and ritualistic.  It was hard for him to 
make decisions.  He had a lot of doubts about himself and 
about things in general.  He tended to be rather reclusive 
and liked to avoid people.  He was constantly anxious and 
hypervigilant.  He and his wife drank 3-4 twelve-packs of 
beer a week.   A possible diagnosis of PTSD and 
obsessive/compulsive disorder was recorded.  A global 
assessment of functioning (GAF) was 50.  He was advised to 
curtail his alcohol use.  

The veteran's wife reported in September 1999 that he flew 
off the handle in panic attacks countless times every week, 
screamed in his sleep, would not talk to anyone, hated 
everyone, shrugged when he heard of anyone "close" dying 
and then asked, "Who's next?," sat and stared at bushes and 
trees for hours, exercised only by throwing knives at 
pictures, could not take a warm shower because of his having 
been burned in Vietnam, only would talk to a few people (most 
of whom were veterans), feared that no one understood him, 
distrusted people, and, although he wanted to, could not love 
his wife because of his feelings of guilt and combat 
memories.  He reportedly had not worked in 3 years and had 
had over 50 jobs in 15 years.  When he tried to talk about 
Vietnam, he reportedly "slobbered" his speech, repeated 
things, stopped, tried to start again, and then just stopped 
talking to her at all for as long as 3-4 days.  He could not 
remember the names of his grandchildren, but could tell about 
a gun.  She was afraid of what might or could happen if 
someone pushed the "wrong button" around him.  People 
reportedly were afraid of him.  

A VA outpatient treatment records dated in November 1999 
showed that the veteran had a history of depression.  He was 
not working.  The physical examination indicated that he was 
alert and in no distress.  The impression was PTSD and 
depression on medication but he was not sleeping well.  

Social Security award information dated in March 2000 
indicates that the veteran had not worked since 1996 due to a 
back injury.  PTSD, related to his combat experiences in 
Vietnam, was indicated.  Dr. Robert D. Forsythe had assigned 
a GAF score of 55 for moderate symptoms with examples being a 
flat affect or occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning with 
examples being few friends or conflicts with peers or co-
workers.  At a hearing, the veteran described his symptoms of 
PTSD as including insomnia, nightmares, flashbacks, episodes 
of anger, restlessness, depression, and past suicidal 
thoughts but with no action taken.  A clinical psychological 
examination by Dr. Forsythe had revealed auditory and visual 
hallucinations that triggered memories of past episodes in 
Vietnam.  The November 1999 VA report of a GAF score of 50 
was noted and reportedly indicated serious symptoms that 
could include suicidal ideation or any serious impairment in 
social, occupational or school functioning exemplified by 
having no friends and an inability to keep a job.  Michael 
Lala, a vocational expert witness at the hearing, stated that 
the veteran was unemployable in reference to his physical and 
mental medically-determined impairments and functional 
restrictions, combined.  His physical residual functional 
capacity reportedly was significantly reduced by the non-
exertional impairments, which included mental impairments, 
which would interfere with focusing his mind on work tasks 
when he had intrusive thoughts of past events in Vietnam 
during the war as well as when he became depressed about his 
current situation caused by his physical impairments.  He was 
found to be unable to perform all of his past relevant work 
which required the ability to focus his mind on work tasks 
when performing mechanical repair or managing a car lot as a 
supervisor, while cutting glass and sand-blasting, repairing 
pool tables vending machines and video games.  

A VA outpatient treatment record dated in March 2000 showed 
that the veteran had received extensive treatment, had held 
40 jobs in the previous 15 years, and had been married 3 or 4 
times.  He reportedly had stopped drinking.  His current 
marriage had lasted 10 years.  He had practically all of the 
typical PTSD symptoms plus some obsessive thinking and 
behavior.  On the mental status evaluation, he was oriented, 
alert, cooperative, pleasant and friendly.  He had been 
suicidal in the past, but not "currently."  He had anger 
attacks but channeled it into non-destructive channels.  The 
impression was chronic PTSD.    

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. (2000).  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Under the rating schedule, a 50 percent disability evaluation 
is warranted for PTSD which is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate difficulty in social, 
occupational, or school functioning.  Although the GAF score 
does not neatly fit into the rating criteria, the Board is 
under an obligation to review all the evidence of record.  
The fact that evidence is not neat does not absolve the Board 
of this duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 
240 (1995), recognized the importance of the GAF score and 
the interpretations of the score.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.  

The lay and medical evidence dated during and since 1999 
shows that the veteran is socially isolated, unemployed, 
periodically and unpredictably violent, subject to screaming 
nightmares from which he awakens in a cold sweat, angry, 
frustrated, nervous, subject to flashbacks to Vietnam combat 
experiences, easily awakened, suffering from avoidance, 
numbing, intrusive thoughts and depression, extremely 
anxious, agitated, feeling guilty, subject to increased 
arousal, hyperalert, easily agitated, having difficulty with 
short-term concentration, suffering from startle response, 
obsessive/compulsive, perfectionistic, ritualistic, 
indecisive, doubtful about himself and about things in 
general, reclusive, and forgetful of his grandchildren's 
names.  His two most recent GAF scores indicate serious to 
moderate social and occupational impairment due to PTSD.  He 
has had difficulty concentrating in an occupational context 
because of intrusive thoughts and depression.  He reportedly 
had experienced auditory and visual hallucinations that had 
triggered memories of Vietnam experiences.  The Board finds 
that this symptomatology of PTSD, or that which is 
inseparable from PTSD, more nearly approximates the criteria 
for a 70 percent rating under Diagnostic Code 9411.  

It is not shown that a 100 percent rating is assignable 
because the veteran is not shown to suffer from total social 
and occupational impairment.  His thought process and/or 
communication skills are not grossly impaired.  Persistent 
delusions and hallucinations have not been found.  He does 
not exhibit grossly inappropriate behavior.  There is no 
persistent danger that he will hurt himself or others.  He 
has not been unable to perform the activities of daily 
living.  He has not been disoriented to time or place.  He is 
not shown to be forgetful of the names of his close relatives 
(grandchildren excluded), his own occupation (in the past) or 
his own name.  


ORDER

A 70 percent disability rating for PTSD is granted, subject 
to the governing regulations applicable to the payment of 
monetary benefits.  


		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 



